NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PAUL ADAMS,                                     No. 16-56224

                Plaintiff-Appellant,            D.C. No. 5:15-cv-01067-SJO-PJW

 v.
                                                MEMORANDUM*
CALIFORNIA DEPARTMENT OF
CORRECTIONS AND
REHABILITATION, J. Beard, Secretary, in
his/her individual and official capacity; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Paul Adams, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action following an order



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
revoking his in forma pauperis (“IFP”) status. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915(g).

Andrews v. King, 398 F.3d 1113, 1118 n.6 (9th Cir. 2005). We affirm.

      The district court properly revoked Adams’s IFP status because at the time

Adams filed the complaint, he had filed three actions that qualified as “strikes,”

and he did not plausibly allege that he was “under imminent danger of serious

physical injury” at the time he lodged the complaint. 28 U.S.C. § 1915(g);

Andrews v. Cervantes, 493 F.3d 1047, 1053 (9th Cir. 2007) (discussing the

imminent danger exception to § 1915(g)).

      We reject as unsupported by the record Adams’s contention that he is

entitled to default judgment.

      We reject as without merit Adams’s contentions concerning fraud, leave to

amend, and judicial bias.

      AFFIRMED.




                                          2                                    16-56224